

117 HR 5519 IH: Puerto Rico Data Collection Equality Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5519IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Miss González-Colón (for herself, Mr. Soto, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Foreign Affairs, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the collection and publication of statistics relating to Puerto Rico, and for other purposes.1.Short titleThis Act may be cited as the Puerto Rico Data Collection Equality Act.2.Plan to include Puerto Rico in Federal statistical programs(a)PlanThe head of the Interagency Council on Statistical Policy shall develop and implement a plan to collect and publish statistics regarding Puerto Rico in the same manner as statistics are collected and reported by Federal agencies for the several States.(b)ElementsThe plan developed under subsection (a) shall include, at a minimum, the following information:(1)An action plan for bringing Puerto Rico fully into the programs and surveys of data collection managed by the Bureau of the Census, along with sponsoring agencies where appropriate, on the same terms as States.(2)An action plan for integrating Puerto Rico into the full set of the National Income and Product Accounts produced by the Bureau of Economic Analysis, including in the quarterly calculation of real gross domestic product and personal income by State and including such calculations in estimates of the gross domestic product of the United States as a whole.(3)An action plan to phase out the Electronic Export Information requirements located in Part 30 of title 15, Federal Code of Regulations, for shipments between the United States and Puerto Rico, which shall identify alternative methods of developing gross domestic product for Puerto Rico without using Electronic Export Information.(4)An action plan to fully integrate statistics collected for Puerto Rico in national figures, including with respect to any calculation or estimate of the total unemployment rate, total inflation rate, and total resident and total population size of the United States.(5)Any other initiatives that each of the principal statistical agencies that sit on the Interagency Council on Statistical Policy will pursue to ensure they are collecting and publishing statistics regarding Puerto Rico on the same terms as States.(c)ReportNot later than two years after the date of the enactment of this Act, and every two years thereafter, the head of the Interagency Council on Statistical Policy shall submit to the appropriate congressional committees a report which shall include—(1)a description of the plan developed under subsection (a); and(2)information on the implementation of such plan, including specific timelines and cost estimates.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Natural Resources and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate.